DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. US PGPub. 2021/0296543 in view of Kim et al. US PGPub. 2018/0197921 and Tabata et al. US PGPub. 2022/0274376. 	Regarding claim 1, Aoyama teaches a display device (100, fig. 4A) [0126] comprising:  	a light emitting diode (110B, fig. 4A) [0127];  	a protection layer (140, fig. 4A) [0127] disposed on the light emitting diode (110B);  	a color conversion layer (122G and 122R, fig. 4A) [0127] disposed on the protection layer (140);  	an adhesive layer (bonding layer 131, fig. 4A, such as an optical clear adhesive [0172]) [0127] disposed on the color conversion layer (122R and 122G); and  	a window (102, fig. 4A) [0127] bonded to the adhesive layer (131) (Aoyama et al., fig. 4A). 	Although not shown in Fig. 4a, Aoyama teaches a different embodiment (fig. 11) comprising a color conversion layer (762R, fig. 11) [0207] and a light blocking member (738, fig. 11) [0222] disposed adjacent the color conversion layer (762R). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 4A by adding the light blocking member as taught in the embodiment of fig. 11 in order to prevent color mixing between adjacent pixels (Aoyama et al., [0222]). 	But Aoyama does not teach an input sensing member disposed on the light emitting diode (110B); and wherein a storage modulus of the adhesive layer (131) is 0.2 MPa or less at -20°C, and a glass transition temperature (Tg) of the adhesive layer (131) is -30°C or less. 	However, Kim teaches a display device (fig. 1) comprising an input sensing member (touch unit, 200, fig. 1) [0049] and [0075] disposed on the light emitting diode (150a-150c, fig. 1) [0051] (Kim et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Aoyama by placing an input sensing member in the manner as taught by Kim in between the light emitting diode and the color conversion layer in order for the device to be able to sense a touch by a part of a user’s body or a stylus pen (Kim et al., [0075]). 	But Aoyama and Kim still do not teach wherein a storage modulus of the adhesive layer (131) is 0.2 MPa or less at -20°C, and a glass transition temperature (Tg) of the adhesive layer (131) is -30°C or less. 	However, Tabata teaches an adhesive sheet/layer [0310] for use in a display device [0310] wherein a storage modulus of the adhesive layer is 0.2 MPa or less at -20°C (300KPa at -20°C, [0278], [0310]), and a glass transition temperature (Tg) of the adhesive layer is -30°C or less (-20°C or lower, [0034], [0278]) (Tabata et al., [0034], [0278] and [0310]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substation of the adhesive of Aoyama with the adhesive of Tabata which has a storage modulus and glass transition temperature in the range as claimed in order to reduce stress due to bending operations (Tabata et al., [0034] and [0319]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05. 	Regarding claim 2, Aoyama in view of Kim and Tabata teaches the display device of claim 1, wherein the display device includes a red emission region (120R, fig. 4A) [0126], a green emission region (120G, fig. 4A) [0126], and a blue emission region (120B, fig. 4A) [0126]  (Aoyama et al., fig. 4A). 	Regarding claim 3, Aoyama in view of Kim and Tabata teaches the display device of claim 2, wherein the color conversion layer (122G and 122R) includes a red color conversion layer (122R) that overlaps the red emission region (120R), and a green color conversion layer (122G) that overlaps the green emission region (120G) (Aoyama et al., fig. 4A). 	Regarding claim 4, Aoyama in view of Kim and Tabata teaches the display device of claim 3, wherein the red color conversion layer (122R) and the green color conversion layer (122G) each include at least one of quantum dots or a solid fluorescent dye [0095] (Aoyama et al., fig. 4A, [0095]). 	Regarding claim 5, Aoyama in view of Kim and Tabata teaches the display device of claim 3, wherein the adhesive layer (131) contacts (at least indirectly contacts) the input sensing member (input sensing member 200 of Kim, fig. 1, will be in the area where 121 and 140 of Aoyama fig. 4A are) in the blue emission region (120B); the adhesive layer (131) contacts (directly contacts) the red color conversion layer (122R) in the red emission region (120R), and the adhesive layer (131) contacts (directly contacts) the green color conversion layer (122G) in the green emission region (120G) (Aoyama et al., fig. 4A). 	In order to overcome the current grounds of rejection, the claim must positively recite that the adhesive layer directly contacts the input sensing member in the blue emission region as well as directly contacting the red and green color conversion layers in the red and green emission regions, respectively. 	Regarding claim 6, Aoyama in view of Kim and Tabata teaches the display device of claim 1, further comprising: 
a substrate (101, fig. 4A) [0127]; 
a circuit part (transistor, [0170]; hereinafter called 101T) disposed on the substrate (101), wherein the light emitting diode (110B) is disposed on the circuit part (disposed on the substrate 101 that has a transistor); and an encapsulation layer (protective layer 140, fig. 4A) [0127] disposed on the light emitting diode (110B) and the circuit part (101T); wherein the input sensing member (input sensing member 200 of Kim, fig. 1, will be in the area where 121 and 140 of Aoyama fig. 4A are) is disposed on the encapsulation layer (140), and the substrate (101) is flexible [0186], [0206] (Aoyama et al., fig. 4A). 	Since Kim teaches the input sensing member (200, fig. 1) disposed on the encapsulation (170, fig. 1) [0075], then at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to place the input sensing member on the encapsulation member (140) of Kim in order for the device to be able to sense a touch by a part of a user’s body or a stylus pen (Kim et al., [0075]). 	Regarding claim 7, Aoyama in view of Kim and Tabata teaches the display device of claim 2, further comprising a transparent layer (optical concave and convex patterns 121, fig. 4A) [0127], [0133] in a top emission type device [0128]) is obviously transparent) disposed in the blue emission region (120B) (Aoyama et al., fig. 4A). 	Regarding claim 8, Aoyama in view of Kim and Tabata teaches the display device of claim 7, wherein the adhesive layer (131) contacts upper surfaces of the color conversion layer (122R, 122G) and the transparent layer (121) (Aoyama et al., fig. 4A). 	Regarding claim 9, Aoyama in view of Kim and Tabata teaches the display device of claim 2, further comprising an overcoat layer (250, fig. 1) [0075] that overlaps the blue emission region (PXc, fig. 1) [0125] (Kim et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Aoyama by placing an overcoat as taught by Kim in order to protect the input device and insulate the electrodes of the input device from each other (Kim et al., [0079]). 	Regarding claim 10, Aoyama in view of Kim and Tabata teaches the display device of claim 9, wherein the overcoat layer (250) contacts the input sensing member (200), and the adhesive layer (390, fig. 1) [0098] is disposed between the overcoat layer (250) and the window (370, fig. 1) [0086]. 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Aoyama by placing an overcoat as taught by Kim in order to protect the input device and insulate the electrodes of the input device from each other (Kim et al., [0079]). 	Regarding claim 11, Aoyama (fig. 4A) in view of Kim and Tabata does not teach the display device of claim 3, wherein the color conversion layer further includes a blue color conversion layer that overlaps the blue emission region. 	However, Aoyama teaches another embodiment (fig. 8B) wherein the color conversion layer (122B, fig. 8B) [0176] further includes a blue color conversion layer  (122B, fig. 8B) [0176] that overlaps the blue emission region (120B) (Aoyama et al., fig. 8B). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Fig. 4A by adding the blue color conversion layer as taught by Fig. 8B in order to produce a display device with extremely high color purity and color reproducibility and display quality (Aoyama et al, [0178]) especially when the light emitting element uses near ultraviolet or violet light (Aoyama et al, [0173]). 	Regarding claim 12, Aoyama in view of Kim and Tabata teaches the display device of claim 11, wherein the blue color conversion layer (122B) includes at least one of quantum dots [0176] or a solid fluorescent dye, and the light emitting diode (110B) emits ultraviolet light [0173] (Aoyama et al, [0173]). 	Claims 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. US PGPub. 2021/0296543 in view of Tabata et al. US PGPub. 2022/0274376. 	Regarding claim 13, Aoyama teaches a display device (100, fig. 4A) [0126] comprising:  	an encapsulation layer (140, fig. 4A) [0127];  	a color conversion layer (122G and 122R, fig. 4A) [0127] disposed on the encapsulation layer (140);  	an adhesive layer (bonding layer 131, fig. 4A, such as an optical clear adhesive [0172]) [0127] disposed on the color conversion layer (122R, 122G); and  	a window bonded (102, fig. 4A) [0127] to the adhesive layer (131), and the adhesive layer (131) contacts the color conversion layer (122R, 122G)(Aoyama et al., fig. 4A). 	Although not shown in Fig. 4a, Aoyama teaches a different embodiment (fig. 11) comprising a color conversion layer (762R, fig. 11) [0207] and a light blocking member (738, fig. 11) [0222] disposed adjacent the color conversion layer (762R). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 4A by adding the light blocking member as taught in the embodiment of fig. 11 in order to prevent color mixing between adjacent pixels (Aoyama et al., [0222]). 	But Aoyama still does not teach wherein the adhesive layer (131) includes at least one of methyl methacrylate, styrene, vinyltoluene, methyl acrylate, ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate, lauryl methacrylate, acrylamide, N-methyl acrylamide, hydroxyalkyl acrylate, glycidyl methacrylate, acrylic acid, methacrylic acid, itaconic acid, or maleic anhydride. 	However, Tabata teaches an adhesive sheet/layer [0310] for use in a display device [0310] wherein the adhesive layer [0310] includes at least one of methyl methacrylate [0268]-[0269] and [0276]-[0278], styrene, vinyltoluene, methyl acrylate, ethyl acrylate, butyl acrylate, 2-ethylhexyl acrylate, lauryl methacrylate, acrylamide, N-methyl acrylamide, hydroxyalkyl acrylate, glycidyl methacrylate, acrylic acid, methacrylic acid, itaconic acid, or maleic anhydride (Tabata et al, [0278]). 
At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substation of the adhesive of Aoyama with the adhesive of Tabata such as methyl methacrylate [0278] which has a storage modulus of 300KPa at -20°C and glass transition temperature of -45°C to -30°C [0278] in order to reduce stress due to bending operations (Tabata et al., [0034] and [0319]). 	Regarding claim 14, Aoyama in view of Tabata teaches the display device of claim 13, wherein a storage modulus of the adhesive layer (including methyl methacrylate, [0278]) is 0.2 MPa or less at -20°C (300Kpa or less at -20°C [0278]), and a glass transition temperature (Tg) of the adhesive layer is -30 °C or less (-45 °C to -30°C, [0278]) (Tabata et al., [0278]).	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substation of the adhesive of Aoyama with the adhesive of Tabata which has a storage modulus and glass transition temperature in the range as claimed in order to reduce stress due to bending operations (Tabata et al., [0034] and [0319]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05. 	Regarding claim 15, Aoyama in view of Tabata teaches the display device of claim 13, wherein a transmittance of the adhesive layer is 90% or more (Tabata et al.,  [0097]-[0098]), and a haze value of the adhesive layer is 5% or less (Tabata et al.,  [0100]) but does not teach wherein an adhesive force of the adhesive layer is 600 gf/in or more. 
However, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use an adhesive with an adhesive force in the range as claimed because when the adhesive force is weak, defects such as delamination and foaming may occur due to folding or high temperature storage in a bent state which may impair reliability of the image display device (Tabata et al., [0018]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05. 	Regarding claim 16, Aoyama in view of Tabata teaches the display device of claim 13, wherein the display device includes a red emission region (120R, fig. 4A) [0126], a green emission region (120G, fig. 4A) [0126], and a blue emission region (120B, fig. 4A) [0126], and the color conversion layer (122R, 122G) includes a red color conversion layer (122R) that overlaps the red emission region (120R) and a green color conversion layer (122G) that overlaps the green emission region (120G) (Aoyama et al., fig. 4A). 	Regarding claim 19, Aoyama in view of Tabata teaches the display device of claim 13, further comprising:  	a substrate (101, fig. 4A) [0127]; and
a circuit part (transistor, [0170]; hereinafter called 101T) and a light emitting diode (110B, fig. 4A) [0127] disposed on the substrate (101) (disposed on the substrate 101 that has a transistor), wherein the encapsulation layer (140) is disposed on (over) the circuit part (101T) and the light emitting diode (110B) (Aoyama et al., fig. 4A) 	Regarding claim 20, Aoyama teaches a display device (100, fig. 4A) [0126] comprising:  	a light emitting diode (110B, fig. 4A) [0127];  	a color conversion layer (122G and 122R, fig. 4A) [0127] disposed on the light emitting diode (110B), wherein the display device (100) includes a red emission region (120R, fig. 4A) [0126], a green emission region (120G, fig. 4A) [0126], and a blue emission region (120B, fig. 4A) [0126];  	an adhesive layer (bonding layer 131, fig. 4A, such as an optical clear adhesive [0172]) [0127] disposed on the color conversion layer (122R, 122G); and  	a window bonded (102, fig. 4A) [0127] to the adhesive layer (131) (Aoyama et al., fig. 4A). 	Although not shown in Fig. 4a, Aoyama teaches a different embodiment (fig. 11) comprising a color conversion layer (762R, fig. 11) [0207] and a light blocking member (738, fig. 11) [0222] disposed adjacent the color conversion layer (762R). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Fig. 4A by adding the light blocking member as taught in the embodiment of fig. 11 in order to prevent color mixing between adjacent pixels (Aoyama et al., [0222]). 	But Aoyama still does not teach wherein an adhesive force of the adhesive layer (131) is 600 gf/in or more, a transmittance of the adhesive layer (131) is 90% or more, and a haze value of the adhesive layer is 5% or less. 	However, Tabata teaches an adhesive sheet/layer [0310] for use in a display device [0310] wherein, a transmittance of the adhesive layer [0310] is 90% or more (Tabata et al.,  [0097]-[0098]), and a haze value of the adhesive layer is 5% or less (Tabata et al.,  [0100]) but does not teach wherein an adhesive force of the adhesive layer is 600 gf/in or more. 
However, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use an adhesive with an adhesive force in the range as claimed because when the adhesive force is weak, defects such as delamination and foaming may occur due to folding or high temperature storage in a bent state which may impair reliability of the image display device (Tabata et al., [0018]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05. 	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. US PGPub. 2021/0296543 in view of Tabata et al. US PGPub. 2022/0274376 and further in view of Kim et al. US PGPub. 2018/0197921. 	Regarding claim 17, Aoyama in view of Tabata does not teach the display device of claim 16, wherein the display device further includes an input sensing member disposed between the encapsulation layer (140) and the color conversion layer (122R, 122G), and the adhesive layer (131) contacts the input sensing member in the blue emission region (120B). 	However, Kim teaches a display device (fig. 1) comprising an input sensing member (touch unit, 200, fig. 1) [0049] and [0075] disposed between the encapsulation layer (170, fig. 1) [0051] and the color filter layer (330a-330c, fig. 1) [0083] (Kim et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Aoyama by placing an input sensing member in the manner as taught by Kim in between the color conversion layers  and the encapsulation layer in order for the device to be able to sense a touch by a part of a user’s body or a stylus pen (Kim et al., [0075]). 	Therefore, Aoyama in view of Tabata and Kim would necessarily teach wherein the adhesive layer (131) contacts the input sensing member (200 of Kim fig. 1 would be above 140 of Aoyama fig. 4A)  in the blue emission region (120B). 	Regarding claim 18, Aoyama in view of Tabata and Kim teaches the display device of claim 17, wherein the adhesive layer (131) contacts the red color conversion layer (122R) in the red emission region (120R), and the adhesive layer (131) contacts the green color conversion layer (122G) in the green emission region (120G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892